Por cuanto se ha interpuesto recurso de apelación para ante la Corte de Circuito de Apelaciones del Primer Cir-cuito contra la resolución de esta corte dictada en este caso;
Por cuanto la cuestión de si es apelable o nó la resolu-ción de que se trata ha sido discutida ampliamente en el seno del tribunal después de oídos el recurrente y el regis-trador, opinando los jueces asociados Sres. Wolf y Aldrey que no lo es y en tal virtud que debe negarse la apelación, y los Jueces Presidente Sr. del Toro y Asociados Sres. Hutchison y Franco Soto que tratándose de una cuestión nueva en la que está envuelta la ¡jurisdicción de la Corte de Circuito, sin que sea de absoluta urgencia su decisión, debe dejarse1 a la dicha Corte de Circuito que la resuelva, teniendo además los Jueces Asociados Sres. Hutchison y Franco Soto dudas con respecto a la cuestión de si la resolución es ape-*953lable o nó, opinando el Juez Presidente Sr. del Toro en este último respecto con la minoría;
Por taNto, se admite la apelación interpuesta por Luce and Co., S. en C., para ante la Corte de Circuito de Apela-ciones, Primer Circuito de los Estados Unidos, contra la re-solución dictada por esta corte’ en febrero 20, 1925, en el caso arriba expresado; y se fija una fianza de trescientos dólares que lia de prestar la apelante para responder de las •costas que dicha apelación pueda ocasionar a la parte con-traria, concediéndose a dicha apelante un término de sesenta días para preparar y traducir la transcripción de autos que debe ser enviada a la referida Corte de Circuito de Apelacio-nes para el Primer Circuito de los Estados Unidos.
Lo acordó el tribunal, disintiendo de la admisión de la apelación los Jueces Asociados Sres. Wolf y Aldrey.
(Véase la opinión disidente del Juez Asociado Sr. Wolf, pág. 913 ante).